GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY 8515 East Orchard Road Greenwood Village, Colorado 80111 December 27, 2010 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Great-West Life & Annuity Insurance Company (“Great-West”) COLI VUL-2 Series Account (“Registrant”) Post-Effective Amendment No. 22 to Registration Statement on Form N-6 (“Amendment”); Request for Withdrawal of Post-Effective Amendment File Nos. 333-70963 & 811-09201 Commissioners: Pursuant to Rule 477(a) under the Securities Act of 1933, as amended, and on behalf of Great-West and Registrant, we hereby request withdrawal of the above referenced Amendment which was filed on October 28, 2010 (accession nos. 0001075796-10-000032).We request withdrawal of the Amendment because we will not proceed with the product modifications at this time.As a result, we respectfully request withdrawal of the Amendment as soon as practicable.This Amendment is not yet effective and Registrant confirms that no securities were sold in connection with this Amendment. Please direct any question or comment to me at 303-737-3821 or to Ann B. Furman of Jorden Burt LLP at 202-965-8130. Sincerely yours, /s/ Julie Collett Julie Collett Managing Counsel cc: Patrick F. Scott, Esq. Office of Insurance Products
